DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 January 2021 has been entered.

Response to Amendment
Applicant has amended claim 1 and cancelled claim 3; claims 4-7, 28, and 32 were previously cancelled. Thus, claims 1-2, 8-27, 29-31, and 33-36 are pending and considered in the present Office action.

Applicant has incorporated the entirety of claim 3 into claim 1. Thus, the rejections of the claims are withdrawn. However, a new ground of rejection is necessitated by amendment. The same references used in the previous Office action are used in the current rejection because applicant’s arguments are not persuasive. Please see the Response to Arguments section for more details. 
Response to Arguments
Applicant’s request for a request for continued examination (entered 11 January 2021) includes no new arguments outside of what was submitted for the AFCP request, entered 11 December 2020. Applicant's arguments filed 11 December 2020 have been fully considered but they are not persuasive. These arguments were fully addressed in the advisory action entered on 30 December 2020. Examiner’s response to applicant’s arguments from 11 December 2020 are presented below substantially as they appear in the advisory action.

Applicant summarizes the invention as a layer of intercalation free active material and a layer of intercalation active material respectively on two opposing surface of a porous electrode current collector; the current collector is porous to enable easy passage of lithium ions such that the intercalating material and the intercalating material can synergistically function in a hybrid electrode. Applicant argues this structuring is not made obvious by the prior art.
The reason or motivation to modify the (prior art) reference may often suggest what the (instant) inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), MPEP 2144, IV. 
Applicant’s motivation to structure the current collector as a porous component is for the purpose of passing lithium ions between the two opposing surface. In contrast, the prior art provides a different reason/motivation for structuring the current collector as maintain electron conductivity and properly forms diffusion paths for the electrolytic ions, see e.g., paras. [0064], [0067]. Thus, the prior art offers motivation to make the current collector porous with the claimed pore size.
It appears applicant has recognized another advantage associated with doing what the prior art suggests. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985), MPEP 2145, II.

Applicant argues that the teachings of Nishimura are directed to thick current collectors; thus, not applicable/beneficial for effective transport of lithium ions through the current collector. Moreover, applicant argues that the thick current collectors of Nishimura would not be beneficial for effective transport lithium ions and that Nishimura teaches away from the claimed invention because electrical conductivity would be prioritized at the possible expense of lithium ion permeability. Applicant’s arguments are not persuasive for the following reasons.
Applicant appears to argue it would not be obvious to bodily incorporate the features of Nishimura into the other prior art references. However, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed 
In this case, a current collector is a well-known component in a battery that conducts the flow of electrons between the active material of the electrode and the battery terminals, see e.g., col. 1 lines 18-21 of Koksbang (of record). Saito (US 2003/0049523) details the contact relationship between the active material layer and a porous current collector; that is, active material fills small holes in the porous current collector substrate, thereby providing current paths, see e.g., [0016]. Considering porous current collectors inherently offer larger surface areas, compared to nonporous current collectors, one of ordinary skill in the art would expect the contact between the active material and porous current collector is greater than the contact between the active material and nonporous current collector, thereby resulting in an increased number of current paths between the active material and porous current collector. Thus, one of ordinary skill in the art would expect porous current collectors to offer an improvement in the flow of electrons between the active material and the battery terminals.  
Nishimura teaches a porous current collector whose porous structure allows for the electrode to maintain electron conductivity, thereby allowing the flow of electrons from the active material of the electrode to the battery terminals, see e.g., para. [0064]; the maintenance of electronic conductivity is achieved by pore sizes as claimed.  It would be obvious to one having ordinary skill in the art to utilize a porous current collector because the prior art suggest this structure offers the necessary electron 

Applicant’s arguments regarding the thickness of the current collector and/or the effectiveness lithium ion permeability are not persuasive because arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). First, there is no support (evidence) in Nishimura (or provided otherwise) that the transport of lithium ions is NOT effective, as argued by the applicant. Further, it is noted that the features upon which applicant argues (i.e., thickness of the electrode) are not recited in the rejected claim(s), or modified by the prior art; thus, applicant argument is moot. The only feature from Nishimura used to modify Bai (and the other art) is that the current collector is porous, having the claimed pore size, for the purpose of maintaining electron conductivity and because it allows for the proper diffusion of electrolytic ions, as explained above.

 Applicant's arguments that Nishimura teaches away from lithium diffusion from the intercalation free material side to the intercalation material side are not persuasive because contrary to applicant's conclusion Nishimura seems to suggest the porous structure properly forms a diffusion path for electrolytic ions (which in the context of 

8. For the reasons set forth above, applicant's arguments are not persuasive.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-2, 8-12, 15-27, 29, 30, 31, and 33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bai et al. (US 5,744,258) in view of Neumann et al. (EP 2287945), Jiang (“Direct Synthesis of CoO Porous Nanowire Arrays on Ti Substrate and Their Application as Lithium-Ion Battery Electrodes”, J. Phys. Chem. C 2010, 114, 929–932), Aida et al. (US 2009/0310282), Zheng (Journal of The Electrochemical Society, 156 (7) A500-A505 (2009)), Zhamu et al. (US 2009/0092747), Kumar et al. (US 2009/0305131), Koksbang et al. (US 5,368,959) and Nishimura et al. (US 2007/0003837), hereinafter Bai, Neumann, Jiang, Aida, Zheng, Zhamu, Kumar, Koksbang, and Nishimura. The Bai, Neumann, Jiang, Aida, Zhen, Zhamu, and Kumar references are of record.
Regarding Claim 1, Bai discloses a multi-component hybrid electrode for use in an electrochemical super-hybrid energy storage device. The electrodes thereof may be stacked, see e.g., col. 6 lines 5-7. The hybrid electrode contains a current collector (i.e., current collector 40), at least an intercalation electrode active material (i.e., high energy 2/g, see e.g. col. 2 line 1 – col. 4 line 16) and at least an intercalation-free electrode active material (high rate material 44) having surfaces with a specific surface area no less than 100 m2/g (e.g., carbon has a surface area greater than 100 m2/g, see e.g. col. 3 line 62 – col. 4 line 2) that are in direct contact with an electrolyte (see e.g. col. 2 line 65, col. 3 lines 30-43). Bai discloses “Examples of some “high-rate" materials that have been used in capacitors include high-surface area carbon (variously known as activated carbon, carbon black, amorphous carbon, etc.), ruthenium oxide, silver oxide, cobalt oxide, and conducting polymers (such as polyaniline, polythiophene, polyfluorophenylthiopene, n-Mor p-doped polymers, redox polymers, or polypyrolle). Other candidate “high-rate” materials include C, Nb, Hf, Ti, Ta, Li, Fe, Zn, Sn, Ru, Ag, Pt, Ir, Pb, Mo, W, Ni, Co and their oxides, hydroxides, hydrides, carbides, nitride or sulfites, and mixtures thereof.”. Thus, Bai discloses metals, metal oxides and conductive polymers. Typically "high-energy" materials are generally used in battery electrode materials, while "high-rate" materials are generally used as electrode materials in capacitors, see e.g., col. 1 line 63 - col. 1 line 7. Carbon is used in commercially available double-layer capacitors and in battery anodes, with the carbon normally processed to optimize either rate capability or energy density depending on the application. In the case of capacitors, carbons with surface areas of greater than 100m2/g are used to achieve said high rate characteristics, see e.g., col. 3 line 62 – col. 4 line 2. Bai does not explicitly state the high rate metal, metal oxide and conductive polymer materials have a surface greater than 100 m2/g. However, it would be obvious to one skilled in the art at the time of the invention to use metals, metal oxides, and conductive polymers having surface areas of greater than 100 m2/g, as was done with 2/g give a highly desirable result, see e.g. para. [0045], [0064] and [0068]. Zhamu discloses the high surface area is highly desirable because a high accessible surface area exhibits greater geometrical capacitance, see e.g., para. [0008]. The larger surface area creates additional surfaces and possibly imparts functional chemical groups to these surfaces that could promote pseudo-capacitance, thereby improving capacity, see e.g. para. [0065] [0068], and [0007]. Further, larger surface areas improve the electrolytes access to the pores, thereby improving capacitance, see e.g. para. [0078]. Therefore, it would have been obvious to one skilled in the art to use the surface area values of Zhamu in the battery of Bai to improve the capacitance of the high rate material. Due to the large surface area of the high rate material, lithium is inherently stored on the surface of the intercalation-free electrode active material. 
Bai further discloses multiple particles of the intercalation electrode active material (42) and multiple particles of the intercalation-free electrode active material (44) separately aggregate together to form two separate discrete layers wherein each layer contains only one type of electrode active material and said intercalation electrode material and said intercalation-free electrode material are in electronic contact with said current collector, see e.g. Figs. 6 and 7, col. 1 line 63 - col. 2 line 48, Fig. 2-8. Bai does not explicitly disclose the active material layers 42, 44 comprise multiple particles in Figs. 2-5. However, Bai discloses the use of powder particles in Fig. 6. Further, Neumann discloses composite electrodes, similar to Bai, containing a first layer (6, 8) and a second layer (7, 9) on a single current collector (4, 6). The first layer is a high 
Bai teaches a metal, metal oxide and conductive polymer, but does not teach the intercalation free electrode material is porous and selected a nano-wire or fiber or nano-fiber form. However, Jiang discloses metal oxide nanowires (SnO2, ZnO, etc,) exhibit superior performance in terms of rate capability. Also, porous cobalt oxide nanowires resulted in the fast rate charge-discharge capability, see e.g., page 929 left column. The porous nanowires benefit the fast transportation of electrons along the same direction, markedly shortening the path in contrast with the traditional nanoparticle films. Besides, the high surface-to-volume ratio of nano sized 1D structure can be capable of providing more active reaction sites, and ion buffer reservoirs can be formed between nanowires to minimize the diffusion distances to the interior surfaces of active material. Furthermore, the existence of pore defects on nanowires plays an important role: porous structures can not only facilitate rapid ionic motion, but also accommodate the 
Further regarding Claim 1, Bai discloses the hybrid electrode is pre-lithiated (i.e., the intercalation electrode active material (high energy material), e.g. LiCoO2 is fully charged, see e.g. col. 3 line 44-47, and Example 3), thus has lithium inserted into the interior thereof. Bai discloses the intercalation free electrode material (i.e., high rate material is fully charged, see e.g. col. 3 line 44-47); however, it is unclear whether this means the intercalation free electrode material (i.e., high rate material) is also pre-lithiated, such that lithium is deposited on a surface of thereof. However, Aida discloses active materials in which lithium ions are inserted in to the active material capable of carrying lithium ions (i.e., precharged, lithium ions inserted into the electrode in advance) improves energy density, see e.g. para. [0007], [0008]. Aida discloses a lithium electrode is provided in the capacitor to precharge the active material in the negative electrode, see e.g. para. [0077]. In one configuration, a lithium foil is located in the cell, see e.g. para. [0085]. Other sources of lithium may also be located in the cell; for example, a lithium source is provided on the surface of the electrode, see e.g. para. [0086]-[0093]. Zheng also discloses pre-lithiating active material; here the lithiation exists as a lithium plating of the electrode, see e.g. left column on page A500. It would 
Relevant to Claim 2, Bai discloses the intercalation electrode active material and said intercalation-free electrode active material form two separate discrete layers that are either (a) respectively bonded to two opposing surfaces of said current collector to form a laminated three-layer electrode or (b) stacked together having one layer bonded to a surface of said current collector to form a laminated electrode. (See e.g. col. 1 line 65 – col. 2 line 48, col. 3 line 4 – line 43, and Figs. 2-7)
Regarding Claim 8, Bai discloses the intercalation electrode active material has a specific surface area less than 100 m2/g, e.g., carbons for high energy materials have a specific surface area of 1 m2/g, see e.g. col. 4 line 14.
Regarding Claims 11 and 12, Bai discloses intercalation electrode active material (i.e., high energy material) is an anode active material selected from graphite, coke, carbonaceous intercalation compound (i.e., LiC6) or an amorphous carbon having a specific surface area less than 100 m2/g. Other anode material may include Sn, Pb, Ni, Bi, Zn, Al, Co, Mn, Fe, or Cd and their oxides, hydroxides, carbides, and nitrides, TiS2, SnOx, lithium transition metal oxides, etc and mixtures thereof, see e.g. col. 2 lines 1-31, col. 4 lines 9-16 and Examples col. 3 - col. 4. Bai discloses the intercalation electrode active material is a cathode active material selected from a lithium transition metal oxide, lithium cobalt oxide, lithium nickel oxide, lithium manganese oxide, nickel oxide, cobalt oxide, sulfur containing compound, etc, see e.g. col. 2 lines 1-31. Bai does not disclose hard carbon, silicon, lithium titanate or lithium containing titanium oxide as anode materials or lithium cobalt phosphate, lithium iron phosphate as cathode 
Regarding Claims 15 and 16, Bai discloses the intercalation-free electrode active material (i.e., high rate material) is an anode active material or a cathode active material, see e.g. col. 2 line 49 – col. 3 line 31, col. 4 lines 1-2 and example 3. 
Relevant to Claim 17, Bai discloses a super hybrid energy storage device comprising a hybrid electrode as a first electrode, a second electrode, a separator disposed between said first electrode and said second electrode, and electrolyte in ionic contact with said electrodes, see e.g. col. 2 lines 1-43, col. 4 lines 13-55, col. 5 line 43- col. 6 line 19, Fig. 8. At least one of the said electrodes is provided with a lithium source 2 is fully charged, see e.g. col. 3 line 44-47, and Example 3. The energy storage device may be a conventional anode/cathode (i.e., non hybrid); thus, the second electrode is pre-lithiated (e.g. LiCoO2) or is provided with a lithium source, (e.g. Li), see e.g. col. 2 lines 7-31.
Regarding Claim 18, Bai discloses the hybrid electrode may be an anode and the second electrode is therefore inherently a cathode, col. 5 lines 47- 65. The second electrode may be a hybrid electrode and formed of a porous cathode active material (i.e., porous metal oxide wire as taught by the combination of Bai and Jiang) having a specific surface area no less than 100 m2/g in direct contact with the electrolyte, see e.g. col. 2 – col. 6 and rejection of Claim 1 above.
Regarding Claims 19 and 20, Bai discloses the hybrid electrode may be cathode thereby inherently making the second electrode an anode, col. 5 lines 47- 65. The second electrode has a current collector and an anode active material, see e.g. Fig. 8.
Regarding Claim 21, Bai discloses the energy storage device comprises the hybrid electrode in the first electrode (anode) and the hybrid electrode in the second electrode (cathode), see e.g. Fig. 8.
Relevant to Claims 1, 11, 18-21, 29 and 31, the following limitations are considered a property/function and/or the manner by which the apparatus operates:
Claim 1:
wherein the electrochemical super-hybrid energy storage device has an open circuit voltage of greater than 0.6 volts”;
Claim 11:
“wherein an anode is an electrode receiving electrons from an external circuit and receiving lithium ions from electrolyte while said energy storage device is being charged”;
Claims 18-21: 
“said device operates on an exchange of lithium ions between a surface and/or interior of an anode active material and a surface of said cathode active material; said hybrid electrode is a cathode”; 
said device operates on an exchange of lithium ions between a surface and/or interior of a cathode active material and a surface of said anode”; 
“said device operates on an exchange of lithium ions between a surface and/or interior of a cathode active material and a surface of said anode current collector or a surface or interior of said anode active material”; 
“said device operates on an exchange of lithium ions between a surface and/or interior of a cathode active material and a surface and/or interior of an anode active material”;
Claim 29:
“a charge or discharge operation of said device involves both lithium intercalation and lithium deposition on an electrode surface simultaneously in said hybrid electrode during said charge operation or said discharge operation”;
Claim 31:

 The above quoted claim recitations are considered a property/function and/or manner of operation. Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432. See also Bettcher Industries, Inc. v. Bunzl USA, Inc., 661 F.3d 629, 639-40,100 USPQ2d 1433, 1440 (Fed. Cir. 2011). The burden then shifts to applicant to establish that the prior art does not possess the characteristic relied on. In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432; In re Swinehart, 439 F.2d 210, 213, 169 USPQ 226, 228 (CCPA 1971). The courts have held that functional “wherein” statements do not define any structure, and accordingly cannot serve to distinguish over the prior art.  See In re Mason, 114 USPQ 127, 44 CCPA 937 (1957); MPEP 2016, Section II-C.  “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464. The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. V. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). Furthermore, expressions relating the 
Thus, cited prior art teaches all of the positively recited structural features of the apparatus. The otherwise quoted claim language above is directed to the property/function and/or the manner of operating the apparatus which does not provide structural limitations and will not differentiate the apparatus claim from the prior art and will be of no significance in determining patentability of the apparatus claim.  
Regarding Claims 30 and 33, Bai discloses the electrolyte comprises, a liquid organic solvent, liquid electrolyte, or a gel electrolyte. The electrolyte is lithium salt-doped ionic liquid or li-salt electrolytes, thus, discloses a first lithium amount, see e.g. col. 2, col. 5 line1 – col. 6 lines 19 and Examples 1-9.
Regarding Claims 9 and 10, Bai discloses the intercalation electrode active material has a specific surface area less than 100 m2/g and less than 50 m2/g, e.g. carbons for high energy materials have a specific surface area of 1m2/g, see e.g. col. 4 line 14, but does not disclose the intercalation free electrode active material has a specific surface area no less than 500 m2/g or no less than 1500 m2/g. However, Zhamu discloses NPGs used in capacitor electrodes having surface areas of greater than 500 m2/g, most preferably greater than 1,000 m2/g, typically 500 m2/g to 1500 m2/g give a highly desirable result, see e.g. para. [0045], [0064] and [0068]. Zhamu discloses the high surface area is highly desirable because a high accessible surface area exhibits greater geometrical capacitance, see e.g., para. [0008]. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). The larger surface area creates additional surfaces and possibly imparts function chemical groups to these surfaces that could promote pseudo-capacitance, thereby improving capacity, see e.g. para. [0065] [0068], and [0007]. Further, larger surface areas improve the electrolytes access to the pores, thereby improving capacitance, see e.g. para. [0078]. Therefore, it would have been obvious to one skilled in the art to use the surface area values of Zhamu in the battery of Bai to improve the capacitance of the high rate material.
Regarding Claims 1 and 23, Bai discloses the hybrid electrode may be either an anode or a cathode, and a counter electrode, which is either a cathode if the hybrid electrode is an anode, or an anode if the hybrid electrode is a cathode; a separator separating the anode from the cathode; an electrolyte in ionic contact with all electrodes; and a lithium source disposed at an electrode (i.e. via the active material, e.g. LiCoO2), see e.g. col. 3 – col. 4 and col. 5 – col. 6.
Regarding Claim 22, Bai discloses a first anode being formed of a first anode current collector having a surface area to capture or store lithium thereon; a porous separator disposed between a hybrid cathode and anode, see e.g. col. 6 lines 4-5; a lithium-containing electrolyte in physical contact with said first hybrid cathode and first anode, see e.g. see e.g. col. 5; at least a lithium source implemented at or near at least one of the anodes or cathodes prior to a first charge or a first discharge cycle of the energy storage device, e.g., lithium metal oxide in Bai or lithium metal as disclosed in the rejection of claim in combination with Aida and Zheng; a hybrid electrode as a cathode comprising a cathode current collector and a intercalation-free cathode active material coated on at-least a surface of said cathode current collector, wherein the intercalation-free cathode active material has a specific surface area of no less than 100 m2/g being in direct physical contact with said electrolyte to receive lithium ions therefrom or to provide lithium ions thereto, see e.g. material 44, col. 2 lines 65, col. 3 line 62 – col. 4 line 2, and Figs. 2-8 and rejection of Claim 1; a hybrid electrode as a cathode comprising interaction cathode active material coated on a surface of a cathode current collector (material 42).
Regarding Claim 25, Bai discloses the anode active material having a specific surface area greater than 100 m2/g, see e.g. col. 4 lines 1-2 and rejection of Claim 1 as combined with Jiang. 
Regarding Claims 24 and 26, Bai does not disclose a second anode current collector; that the first anode current collector and said second anode current collector are connected to an anode terminal; or said first cathode current collector and said second cathode current collector are connected to a cathode terminal. Relevant to Claims 1 and 22, Bai does not disclose two current collectors internally connected in parallel; Bai does not disclose two cathode current collectors internally connected in parallel. However, with respect to claims 1, 22, 24, and 26, it is common place in the field of battery construction to connect electrodes in parallel to increase current as disclosed by Kumar, see e.g. para. [0046]. Therefore, it would be obvious to one skilled in the art to connect two current collectors of Bai in parallel, i.e. for example, the current collectors (electrodes) pictured in Figs. 2, 4, and 5, to improve capacity.
Regarding Claims 1, and 27, Bai does not state whether the current collector is porous, electrically conductive material selected from a porous conductive polymer film, wherein the current collector is a meso-porous structure having a pore size in a range of 2 nm and 50 nm to enable the passage of lithium ions. However, Koksbang teaches a problem associated with batteries is the corrosion of the current collector. Such corrosion limits the useful life of the battery. However, current collectors in the form of a sheet or foil made of conductive polymers obviate such problems. See col. 3 lines 1-14. Thus, it would be obvious to one having ordinary skill in the art to use a conductive polymer current collector in Bai since such collectors are electrochemically stable at .

Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bai, Neumann, Jiang, Aida, Zheng, Zhamu, Kumar, Koksbang and Nishimura in view of Santiago (Solid State Ionics 158 (2003) 91– 102), which is of record, hereinafter Santiago.
	Regarding Claim 8, Bai does not disclose the specific surface area of LiCoO2; however, is the surface area of lithium cobalt oxide is well known, and evidenced by Santiago. The intercalation electrode active material, LiCoO2, has a specific surface area less than 100 m2/g and less than 50m2/g, see e.g. Table 1 and Conclusion. It would be obvious to one skilled in the art to utilize the lithium cobalt oxide of Santiago in the electrode of Bai because the electrochemical and structural characteristics allow for good battery performance which yield predictable results.

Claims 13 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bai, Neumann, Jiang, Aida, Zheng, Zhamu, Kumar, Koksbang and Nishimura in view of Lee et al. (Nano Lett. 2010, 10, 3852–3856), hereinafter Lee. Lee is of record.	
Regarding Claims 13 and 14, Bai does not disclose the intercalation electrode active material is a nano-scaled particle. However, it is well known to one skilled in the art and disclosed by Lee that nanosized particles (for example LiMn2O4 nanowires with a 10nm diameter) can lead to high rate capability and superior structural stability, see e.g. abstract. Further, Neumann discloses the particle size of high power density electrodes is advantageously in the nanometer range, i.e., 1nm to 1 micron, see e.g. para. [0011], [0028]. Therefore, it would be obvious to one skilled in the art that the .

Claims 31 and 34-36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bai, Neumann, Jiang, Aida, Zheng, Zhamu, Kumar, Koksbang and Nishimura in view of Ando et al. (US 2009/0029257), of record, hereinafter Ando.
Relevant to Claim 31, Bai does not teach the limitation “an operation of said device involves an exchange of a second amount of lithium ions between a cathode and an anode, and said second amount of lithium is greater than said first amount”; however, as detailed earlier, the limitation is a function/property and/or the manner by which the apparatus operates. Thus, the claimed apparatus does not differentiate from the prior art, because the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). See the earlier rejection for more details.
Nonetheless, Ando discloses a first amount of lithium ions in the electrolyte at a concentration of (0.5 to 1.5) mol/l, see e.g. para. [0068]. Ando discloses wherein an operation of said device involves an exchange of a second amount of lithium ions between a cathode and anode, see e.g. para. [0053], via through-holes. The second amount of lithium ions comes from metal lithium, where an entire amount of lithium metal is used to lithium dope the electrode. This second amount of lithium ions comes from pure lithium metal and is not diluted (like the electrolyte); therefore, the amount of second amount of lithium is greater than first amount. A prior art device anticipates a claimed process, if the device carries out the process during normal operation (see 
Relevant to Claims 34-36, Bai does not explicitly mention connecting the super hybrid energy storage device to another super-hybrid cell in parallel or series, thus does not teach the connection of the respective cathodes and anode. However, Bai does mention combining an electrochemical capacitor in parallel with a battery to meet the peak power requirements of pulsed power applications, see e.g. col. 1 lines 28-31. Further, Ando describes one method of enhancing output (to achieve satisfactory energy density and output density) is by combining a lithium ion battery and a capacitor in parallel, see e.g. para. [0007]-[0008]; and Ando also teaches  the internal connection of anodes in parallel and cathodes in parallel, see e.g. para. [0046]. Therefore, it would be obvious to one skilled in the art to combine the hybrid electrode of Bai in parallel with another super-hybrid cell (or other battery) as taught by Ando to enhance output density.  Although series circuits are not mentioned, combining electrodes in series allows one to achieve a higher working voltage. Therefore, it would be obvious to one skilled in the art to combine the hybrid electrode of Bai in series with a lithium ion battery increase working voltage. Further, combining electrodes in series allows one to achieve a higher working voltage. Therefore, it would be obvious to one skilled in the art to combine the hybrid electrodes of Bai in series to increase working voltage. Lastly, it would be obvious to one skilled in the art to connect individual battery cells (in series or parallel) as a pack wherein the electrolyte of one cell is not in fluid communication with the another cell because such a configuration allows the end user to replace defective 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA KOROVINA whose telephone number is (571)272-9835.  The examiner can normally be reached on M-Th 7am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ANNA KOROVINA/Examiner, Art Unit 1729    

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729